Citation Nr: 1733459	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to July 1990, January to April 1991, February to June 2003, and December 2003 to October 2004.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In March 2016, the Board remanded this case for an addendum medical opinion to determine whether the Veteran's cervical spine disability had its onset in service and was etiologically related to an in-service injury noted in the Veteran's service treatment records.  

In a February 2017 rating decision, the RO granted service-connection for a neck disability and associated neurological abnormalities.  

In a July 2017 Informal Hearing Presentation, the Veteran's representative acknowledged receiving notice of the Veteran's grant of service connection and expressed no dissatisfaction with or objection to this adjudication.  


FINDING OF FACT

In a February 2017 rating decision, the RO granted service connection for cervical spine strain (claimed as a neck disability) with spondylosis and degenerative disc disease of the cervical spine and associated bilateral radiculopathy, effective October 30, 2006.  


CONCLUSION OF LAW

As the February 2017 award of service connection granted the full benefit sought on appeal, there remains no question of law or fact for which the Board has jurisdiction.  38 U.S.C.A. §§7104(a), 7105(d)(5) (West 2014).




REASON AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  

In this case, the RO granted the full benefit sought on appeal in a February 2017 rating decision.  As there is no further case or controversy remaining regarding the issue of entitlement to service connection for the Veteran's neck disability, there is no error of fact or law for appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 2014).  

Accordingly, in the absence of any justiciable question, the Board does not have jurisdiction over the appeal, and the appeal is dismissed.  


ORDER

The appeal for entitlement to service connection for a neck disability is dismissed.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


